ACCEPTED
                                                                                                                                                                01-15-00529-CV
                                                                                                                                                 FIRST 6/8/2015
                                                                                                                                                          COURT3:57:57    PM
                                                                                                                                                                  OF APPEALS
                                                                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                                                                             HOUSTON,     TEXAS
                                                                                                                                                    Envelope    No. 5588780
                                                                                                                                                          6/16/2015   4:17:37 PM
                                                                                                                                                    By:CHRISTOPHER
                                                                                                                                                         Phyllis Washington
                                                                                                                                                                          PRINE
                                                                                                                                                Filed: 6/8/2015 3:57:57 PMCLERK

                                                          CAUSE NO. 2015-04190

MAURICE JOHNSON and                                                           §                          IN THE DISTRICT COURT OF
                                                                                                                         FILED IN
E&M ENTERPRISES, INC.,                                                        §                                   1st COURT OF APPEALS
     Plaintiffs,                                                              §                                       HOUSTON, TEXAS
                                                                              §                                   6/16/2015 4:17:37 PM
vs.                                                                           §                               HARRIS COUNTY, TEXAS
                                                                                                                  CHRISTOPHER     A. PRINE
                                                                              §                                           Clerk
NACE INTERNATIONAL and                                                        §
KEN GRAYS,                                                                    §
     Defendants.                                                              §                               215th JUDICIAL DISTRICT


                                                           NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

            Defendant, NACE INTERNATIONAL, files this Notice stating its intention to appeal the

trial court’s Order Denying Defendant’s Motion to Compel Arbitration, signed May 29, 2015.

This appeal will be filed in and sought from either the First or Fourteenth Court of Appeals in

Houston, Texas. This is an accelerated appeal. This is not a parental termination or child

protection case, as defined in TEX. R. APP. P. 28.4.




NOTICE OF APPEAL ........................................................................................................................................ PAGE 1
                                                                         Respectfully submitted,

                                                                         BY:         /s/ Anthony T. Golz
                                                                                      Anthony T. Golz
                                                                                      Texas Bar No. 24059834
                                                                                      agolz@cbylaw.com
                                                                                      John L. Grayson
                                                                                      Texas Bar No. 08341500
                                                                                      jgrayson@cbylaw.com
                                                                                      Robert J. Naudin, Jr.
                                                                                      Texas Bar No. 24053898
                                                                                      rnaudin@cbylaw.com
                                                                                      COKINOS, BOSIEN & YOUNG
                                                                                      1221 Lamar Street, 16th Floor
                                                                                      Houston, Texas 77010
                                                                                      (713) 535-5500
                                                                                      (713) 535-5533 (Fax)

                                                                         ATTORNEYS FOR DEFENDANT,
                                                                         NACE INTERNATIONAL



                                                    CERTIFICATE OF SERVICE

       I certify that, on June 8, 2015, a copy of the foregoing was forwarded to all counsel of
record by the Electronic Filing Service Provider and by facsimile as follows:

            Marcellous S. McZeal
            GREALISH & MCZEAL, P.C.
            700 Louisiana Street, 48th Floor
            Houston, Texas 77002
            (713) 255-3234
            (713) 783-2502 (Fax)

            Attorneys for Plaintiffs,
            Maurice Johnson and E&M Enterprises, Inc.


                                                                          /s/ Anthony T. Golz
                                                                         Anthony T. Golz




NOTICE OF APPEAL ........................................................................................................................................ PAGE 2